Case 2:19-cv-00537-AWA-DEM Document 12 Filed 05/29/20 Page 1 of 3 PageID# 145

                                                                                                    FiLED
                                  UNITED STATES DISTRICT COURT                                    MAY 29 2Q2D
                             FOR THE EASTERN DISTRICT OF VIRGINIA
                                                Norfolk Division                            cfeRTcrrDisT^^^
                                                                                                    KihRFOLK- VA



 SHAREEF MUHAMMAD,#31725-016,

                  Petitioner,

                  V.                                                            ACTION NO. 2:19cv537


 J. ANDREWS, Warden
 FCC PETERSBURG,

                  Respondent.


                                                FINAL ORDER


         This matter was initiated by petition for a writ of habeas corpus under 28 U.S.C.§ 2241. The

 petition arises out ofa disciplinary proceeding that resulted in a loss of41 days ofgood conducttime

 and other consequences. Petitioner alleges that the Federal Bureau of Prisons violated his right to

 due process by failing to provide him with a copy ofthe Discipline Hearing Officer report in atimely

 manner after the proceedings against him. He seeks expungement of the incident report and

 restoration of the lost good conduct time.

         The matter was referred to a United States Magistrate Judge pursuant to the provisions of28

 U.S.C. § 636(b)(1)(B) and(C)and Rule 72 of the Rules ofthe United States District Court for the

 Eastern District of Virginia for report and recommendation. An Amended Report ofthe Magistrate

 Judge was filed on April 24,2020'recommending dismissal ofthe petition with prejudice. See ECF

 No. 11, By copy of the Report, each party was advised of his right to file written objections to the


 ^ The Amended Report solely corrected a clerical error on page one, paragraph one ofthe original Report and
 Recommendation filed April 23, 2020(ECF No. 10), correcting the spelling ofPetitioner's name.

                                                         1
Case 2:19-cv-00537-AWA-DEM Document 12 Filed 05/29/20 Page 2 of 3 PageID# 146




 findings and recommendations made by the Magistrate Judge. The Court has received no objections

 to the Magistrate Judge's Report and Recommendation and the time for filing objections has now

 expired.

         Accordingly, the Court accepts the findings and recommendations set forth in the report

 (ECF No. 11) of the United States Magistrate Judge filed April 24, 2020. It is ORDERED that

 Respondent's Motion to Dismiss (ECF No. 6) is GRANTED, and that the Petition is DENIED

 and DISMISSED with prejudice due to Petitioner's failure to establish a due process violation.

         Finding that the basis for dismissal of Petitioner's § 2241 petition is not debatable, and

 alternatively finding that Petitioner has not made a "substantial showing of the denial of a

 constitutional right," a certificate of appealability is DENIED. 28 U.S.C.§ 2253(c);see Rules Gov.

§ 2254 Cases in U.S. Dist. Cts. 1 l(a); Miller-El v. Cockrell, 537 U.S. 322, 335-38 (2003); Slack v.

 McDaniel, 529 U.S. 473, 483-85 (2000).

         Petitioner is ADVISED that because a certificate of appealability is denied by this Court, he

 may seek a certificate from the United States Court of Appeals for the Fourth Circuit. Fed. Rule

 App. Proc. 22(b); Rules Gov.§ 2254 Cases in U.S. Dist. Cts. 1 l(a). If Petitioner intends to seek a

 certificate of appealability from the Fourth Circuit, he must do so within sixty (60) days from the

 date of this Order. Petitioner may seek such a certificate by filing a written notice of appeal with the

 Clerk of the United States District Court, United States Courthouse, 600 Granby Street, Norfolk,

 Virginia 23510.




                                                    2
Case 2:19-cv-00537-AWA-DEM Document 12 Filed 05/29/20 Page 3 of 3 PageID# 147




        The Amended Report and Recommendations (ECF No. 11) is ADOPTED. The original

 Report and Recommendations(ECF No. 10)is MOOT. Respondent's Motion to Dismiss(ECF No.

 6)is GRANTED. The Clerk shall mail a copy ofthis Final Order to Petitioner ShareefMuhammad

 and provide an electronic copy of the Final Order to counsel of record for Respondent.




                                                   Arenda Kj^righ^llen
                                               United States District Judge

 Norfolk, Virginia
 May 27, 2020
